Case 1:20-cv-24492-DPG Document 25 Entered on FLSD Docket 04/22/2021 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                                    MIAMI DIVISION

                          CASE NO. 20-24492-CIV-GAYLES/TORRES

   X-RAY DIAGNOSTIC AND
   ULTRASOUND CONSULTANTS
   LIMITED,

                         Plaintiff,

   v.

   GENERAL ELECTRIC COMPANY and
   GE HEALTHCARE, INC.,

                     Defendants.
   ___________________________________/

                                              ORDER

         THIS CAUSE comes before the Court on General Electric Company and GE Healthcare,

  Inc.’s (“Defendants”) Amended Motion to Dismiss Complaint and to Strike Plaintiff’s Improper

  Damages Claims and Jury Demand (the “Motion”). [ECF No. 8]. The action was referred to

  Magistrate Judge Edwin G. Torres, pursuant to 28 U.S.C. § 636(b)(1)(B), for a ruling on all

  pretrial, non-dispositive matters, and for a Report and Recommendation on any dispositive matters.

  [ECF No. 7]. On February 4, 2020, Judge Torres issued his report recommending that the Motion

  be granted in part and denied in part (the “Report”). [ECF No. 21]. In particular, Judge Torres

  recommended that the Court dismiss Counts III through VI without prejudice, dismiss Count VII

  with prejudice, and strike Plaintiff’s jury demand and request for damages that are precluded by

  the parties’ International Financed Sales Agreement (“IFSA”). Plaintiff has objected only to the

  Report’s recommendations that the Court strike Plaintiff’s demand for a jury trial and request for
Case 1:20-cv-24492-DPG Document 25 Entered on FLSD Docket 04/22/2021 Page 2 of 3




  damages that are precluded by the IFSA. [ECF No. 23]. Defendants have responded to Plaintiff’s

  objections, [ECF No. 24], but have not objected to the Report.

          A district court may accept, reject, or modify a magistrate judge’s report and

  recommendation. 28 U.S.C. § 636(b)(1). Those portions of the report and recommendation to which

  objection is made are accorded de novo review, if those objections “pinpoint the specific findings

  that the party disagrees with.” United States v. Schultz, 565 F.3d 1353, 1360 (11th Cir. 2009); see

  also Fed. R. Civ. P. 72(b)(3). Any portions of the report and recommendation to which no specific

  objection is made are reviewed only for clear error. Liberty Am. Ins. Grp., Inc. v. WestPoint

  Underwriters, L.L.C., 199 F. Supp. 2d 1271, 1276 (M.D. Fla. 2001); accord Macort v. Prem, Inc.,

  208 F. App’x 781, 784 (11th Cir. 2006).

          The Court has conducted a de novo review of the record and the law and agrees with Judge

  Torres’s well-reasoned analysis and recommendation. With respect to Plaintiff’s demand for a jury

  trial, the IFSA provides that “each party . . . waives any right to a trial by jury on any claim . . .

  arising under or in any way related to this agreement, and under any theory of law or equity . . .”

  [ECF No. 1-1, Ex. A, ¶ 14.5]. While Plaintiff’s claim for breach of contract will be dismissed,

  Plaintiff’s other claims are still related to the IFSA. Therefore, Plaintiff agreed to waive its right

  to a trial by jury. Similarly, in executing the IFSA, Plaintiff agreed that its available remedies in

  the event of a dispute would not include “any special, consequential, incidental, or penal damages

  including but not limited to, loss of profit or revenue . . . .” Id. at ¶ 10. The Court finds this to be

  an enforceable provision that is applicable to all of Plaintiff’s claims. Accordingly, to the extent

  Plaintiff seeks damages precluded by the IFSA, those requests are stricken.




                                                     2
Case 1:20-cv-24492-DPG Document 25 Entered on FLSD Docket 04/22/2021 Page 3 of 3




        Accordingly, after careful consideration, it is ORDERED AND ADJUDGED as follows:

        (1)    Judge Torres’s Report and Recommendation [ECF No. 21] is ADOPTED in

              FULL;

        (2)   Defendants’ Amended Motion to Dismiss Complaint and to Strike Plaintiff’s

              Improper Damages Claims and Jury Demand [ECF No. 8] is GRANTED in part

              and DENIED in part as follows:

              a. Counts III, IV, V, and VI are DISMISSED without prejudice.

              b. Count VII is DISMISSED with prejudice.

              c. Plaintiff’s jury demand and request for damages precluded by the IFSA are

                  stricken.

        (3)   Plaintiff shall file an Amended Complaint within ten (10) days of the entry of this

              Order.

        DONE AND ORDERED in Chambers at Miami, Florida, this 22nd day of April, 2020.




                                            ________________________________
                                            DARRIN P. GAYLES
                                            UNITED STATES DISTRICT JUDGE




                                               3
